Citation Nr: 0200465	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1948 until 
December 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO rating decision.


FINDING OF FACT

The veteran's bilateral pes planus is manifested by severe 
eversion of the metatarsal and phalangeal joints, and a 
slight varus deformity on the right with significant 
inversion of the anterior portion of the foot; he experiences 
pain, especially with use, but he does not experience marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo achillis on manipulation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5276 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the current evaluation assigned for 
his foot disability does not accurately reflect the severity 
of that disability.  Specifically, the veteran asserts that 
his disability should be evaluated as 50 percent disabling 
because his feet are painful and swollen, and he has 
difficulty walking.

As a preliminary matter, the Board notes that on November 9, 
2000, a new law became effective-the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decisions, the statement of the case, and the 
supplemental statement of the case provided to the veteran 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 of 
the new law in that they clearly notified the veteran of the 
evidence necessary to substantiate his claim for an increased 
rating for pes planus.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referred to any missing evidence that might aid his 
claim.  Further, the veteran has been afforded VA 
examinations to assess the severity of his service-connected 
pes planus.  As explained below, these examinations included 
findings sufficient to rate the disability.  For these 
reasons, the Board finds that the requirements of the VCAA 
have been satisfied and this case is ready for appellate 
review.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2001), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 U.S.C.A. § 4.3 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
absence of part, or all, of the necessary bones, joints, and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45.

In the veteran's case, private medical records from 
Southeastern Ohio Regional Medical Center dated from June 
1996 through October 2000 show that in July 1999, there was 
no edema found in his extremities.  Radiographic reports 
dated in December 1999 revealed no definitive abnormality of 
bony architecture or of alignment in the feet.  Upon clinical 
examination, the examiner found no edema, no tenderness, and 
full range of motion.  At a consultation performed in 
December 1999, the examiner noted that there were no 
deformities of the feet.  

Medical records dated from November 1999 through February 
2001 from Zosimo T. Maximo, M.D. revealed complaints of foot 
pain during that time, but no specific findings or diagnoses 
were given.

VA medical records dated from January 2000 through July 2001 
show that, in January 2000, the veteran complained of 
intermittent pain in his right foot, especially on the 
lateral side, with occasional numbness.  The veteran was 
found to have right foot pain, and was prescribed medication 
for the pain.  In April 2000, the veteran received treatment 
for foot pain.  He gave a history of bilateral foot fractures 
during a parachuting accident.  The veteran reported that his 
pain was worse than it had been, and that he had not been 
treated by a podiatrist.  Radiographic reports revealed 
arthritic changes in the extremities, without any fractures.  
The examiner's assessment was bilateral foot pain with 
osteoarthritis.  The veteran also complained of foot pain at 
night in October 2000.  In December 2000, the veteran 
complained of foot pain, and stated that the pain was worse 
at night.  The veteran also reported cramping.  Clinical 
examination revealed bilateral cyanosis of the feet and 
clubbing, and the examiner's assessment was foot pain and leg 
cramps.  Treatment records dated in March 2001 revealed 
corns, calluses, and poor circulation in the feet.  The 
veteran was diagnosed with peripheral vascular disease.  In 
June 2001, the veteran had complaints of bilateral foot pain, 
and stated that he was taking Percocet for pain in his lower 
extremities.  

Private medical records from Genesis-Bethesda Hospital dated 
in January 2000 revealed a history of numbness in the right 
foot.  Radiographic reports showed no definite fractures or 
bony dislocations.  Some degenerative changes were noted at 
the first tarsal-metatarsal joint.  

A VA examination was performed in August 2000.  The veteran 
had complaints of intermittent bilateral foot pain, which had 
increased in severity over 30 years.  He denied a history of 
treatment for his feet.  The veteran reported that he 
"broke" his feet while in service, and he complained of 
occasional numbness, but no specific injury.  It was noted 
that radiographic reports which were taken in a non-weight-
bearing manner revealed degenerative changes involving the 
first tarsal and metatarsal joints, with no other 
abnormalities.  Additional radiographic reports taken in a 
weight-bearing manner revealed bilateral pes planus 
deformity, hallux valgus deformity, and mild degenerative 
changes.  Upon physical examination, the examiner noted 
severe bilateral pes planus deformity.  The veteran could not 
rise on his toes or heels, supinate or pronate.  The examiner 
reported that the veteran walked with significant difficulty, 
and limped when he walked.  The examiner noted significant 
abnormal shoe wear, with the veteran wearing out the lateral 
aspects of the shoe and heel bilaterally.  The examiner's 
impression was of severe pes planus deformity of the feet.

Another VA examination was performed in February 2001.  The 
examiner reviewed the veteran's claims file prior to 
examining the veteran.  The veteran reported that his arch 
first began to hurt while in service.  The veteran reported 
that he was discharged from service after corrective surgery 
on his feet.  He stated that his feet should have been 
completely treated prior to his been discharged from service.  
The veteran stated that his feet were "completely broken 
down with flat feet."  He denied the use of orthotics, and 
reported that he had been using a cane for the past 
approximately fourteen years for ambulation.  The veteran 
stated that he wore fur-lined shoes because his feet become 
cold easily.  The veteran gave a history of a hospitalization 
for arthritis of the foot, and stated that an amputation of 
his right leg was discussed.  The veteran reported pain with 
increased activity, and with standing for long periods of 
time.  He reported occasional calluses on the insides of his 
feet, and stated that the calluses had improved at the time 
of the examination.  Upon clinical examination, the examiner 
noted severe eversion of the anterior metatarsal, and of the 
phalangeal joints.  The examiner found no significant 
eversion or inversion of the veteran's calcaneus or ankle.  
The examiner found no arch, and no distance between the arch 
and the floor upon standing.  The examiner noted the 
veteran's gait, and that the veteran's Achilles tendons 
stayed relatively at 90 degrees.  The examiner noted a slight 
varus deformity of the right going out approximately three 
degrees.  The veteran had a significant inversion of the 
anterior portion of his foot.  The veteran's feet were 
palpated, and there was no tenderness to the plantar surface 
of his feet.  There were no significant calluses or swelling, 
and no spasm of the Achilles tendon.  Radiographic reports 
revealed mild bilateral pes planus, with no evidence of acute 
fracture or dislocation.  Joint spaces were well maintained, 
and there was no significant tibiotalar joint effusion.  Mild 
mid-foot sag was noted on the right.  The examiner's 
impression was severe pes planus without callous formation.  
The examiner also noted varicose veins in the feet.

A 30 percent disability evaluation is assigned under 
Diagnostic Code 5276 for bilateral, severe flatfoot; 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 50 percent 
disability evaluation is warranted where there is pronounced 
bilateral disability; marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a (2001).  

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 30 
percent disability evaluation and that the preponderance of 
the evidence is against the claim for an increased disability 
evaluation.  The objective clinical evidence of record does 
not show that the veteran has pronounced flatfoot.  The 
eversion he experiences has been described as "severe," not 
"marked," and he clearly does not have marked inward 
displacement and severe spasm of the tendo achillis.  
Additionally, he has no tenderness of the plantar surfaces.  
Despite the pain that the veteran experiences, his 
symptomatology most closely fits within the criteria for the 
30 percent rating for severe bilateral flatfoot.  

First, the Board notes that the characterization of the 
veteran's disability as "severe" by two examiners is 
significant.  Under Diagnostic Code 5276, "severe" pes 
planus warrants a 30 percent evaluation; "pronounced" pes 
planus would warrant the higher evaluation.  As such, the 
characterization of the veteran's pes planus as "severe" by 
two examiners is probative evidence that the pes planus 
should not be evaluated in excess of 30 degrees.  

The February 2001 VA examination specifically showed that the 
veteran had no tenderness on the plantar surfaces of his 
feet.  Additionally, the examiner noted no spasm of the 
Achilles tendon.  The Achilles tendons stayed relatively at 
90 degrees and consequently may not be described as being 
markedly displaced.  Although the record indicates that the 
veteran wears fur-lined shoes, there is no indication that 
the use of the fur-lined shoes was to improve the veteran's 
pes planus or to relieve pain.  Instead, the veteran stated 
that he wore fur-lined shoes because his feet were cold.  
Moreover, the veteran specifically stated that he did not 
wear orthotics.  Incidentally, the Board notes that VA 
medical records dated in March 2001 suggest that the pain in 
the veteran's feet was due to a non-service-connected 
disability, peripheral vascular disease, and not the 
veteran's service-connected pes planus.

In addition, the Board notes that while the August 2000 
examination reported that the veteran could not rise on his 
toes or heels, supinate or pronate, it is unclear whether the 
examiner believed that the veteran had "marked pronation."  
Additionally, as stated earlier, despite the fact that the 
examiner at the August 2000 examination found that the 
veteran could not rise on his toes or heels, supinate, or 
pronate, the examiner nonetheless found the veteran's pes 
planus to be "severe," not "pronounced."  See 38 C.F.R. 
§ 4.7.   

Therefore, the Board finds that the veteran's symptomatology 
most closely approximates the criteria for the currently 
assigned 30 percent rating under Diagnostic Code 5276.  The 
February 2001 VA examination reported a varus deformity of 
the right foot.  Additionally, the veteran complained of 
accentuated pain upon use and swelling.  The evidence also 
indicates that he has calluses on the feet at times.  Such 
symptoms more closely fit within the criteria for the 
currently assigned 30 percent evaluation.  

In concluding that the veteran is not entitled to a higher 
disability evaluation, the Board has also considered pain, 
and functional losses caused thereby, despite the suggestions 
that some of his pain is attributable to peripheral vascular 
disease.  The Board notes that the veteran's bilateral foot 
disability is symptomatic, and he reports experiencing both 
pain and tenderness.  However, the current 30 percent 
disability rating for "severe" bilateral pes planus 
specifically contemplates pain, as well as swelling on use.  
Thus, for the reasons set out above, and because the criteria 
for a 30 percent rating specifically contemplate the 
veteran's losses, a higher rating is not warranted.  There is 
no objective, clinical indication that the veteran's symptoms 
result in any functional limitation to a degree that would 
support a rating in excess of the current 30 percent 
disability rating.  (As noted above, examiners have 
considered the veteran's symptoms, including pain, and have 
characterized his problem as "severe.")

Finally, although the veteran has described his pes planus as 
being unusually bothersome, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2001).  The current 
evidence of record does not demonstrate that pes planus has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that his service-connected foot problem would have an adverse 
effect on employability, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for bilateral pes planus is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

